PftEDW
    Joe Payton Lee
                                            HOUSTON. TEXAS
    Appellant

                                          CHRJSTOPH£RA-Pfl!'NE
     V.                                  CLERK-
                                                                            CLERK
     First Court of Appeals
                                           O\-JS-0<°^ o7-d/
      Rita Lemons,

      Appellee


            Motion Requesting Designation offt^™
                                             Items Pursuant
                                                   Pursuant to Texas Rules ofAppellate
Procedure Rule 34.5(b) and (c)

                                                          and herein referred to as appellant,
         Comes now, Joe Payton Lee, as pro se litigant,
•respectfully requesting that this
                                                                 be included in the clerks record.
       Honorable Court perform adesignation of items to
 Appellant asks that the clerk include
                                                    Court of Appeals and the additional transcripts
          what is normally submitted to the First
 and orders ofFederal District

                                                  District ofTexas, who presided over ahearing
          Judge Lynn Hughes of the Southern
    garding this same subject matter

                                                        fH
                                                      2£&
          Joe Payton Lee


           Certificate of Service:


                                                      sent to the following interested parties
           Atrue and correct copy ofthis motion was
     pursuant to Tex RAppP 9.5 (d),(e):

            Rita Lemons

            16215 Diamond Ridge Drive
             Houston, Texas 77053


             Mae Walker, Constable
p.            5290 Griggs Road
              Houston, Texas 77021
              Attn: J. Milan - 7C21


               Steve Smith, Harris County Attorney
[*
               15th Floor

               1019 Congress

                Houston, Texas 77002


                                                                               fjO fet/^^A^